Applicant's election with traverse of Group I, claims 51-55, 59, 62-66, 70, new claims 73-79, 81, to variant V1 (P10Q, K32E, T106N, V253N), in the reply filed on February 21, 2022 is acknowledged.  The traversal is on the ground(s) that search and examination of all claims would not pose a burden on the examiner.  Applicants’ remarks are persuasive since the product claims of elected Group I appear to be similar to the allowed product claims of the parent application(s) and the instant methods also appear similar to the allowed method claims of the parent application(s); therefore, the restriction requirement between Groups I-III as set forth in the office action mailed December 21, 2021 is hereby withdrawn.
	Claims 1-50, 62-72 are canceled.  Claims 51-61, 73-83 are under consideration.

Priority:  This application is a CON of U.S. Application 15265703, filed September 14, 2016, now U.S. Patent 10717970, which is a CON of U.S. Application 14341359, filed July 25, 2014, now U.S. Patent 10273466, which is a CON of PCT/US2013/077405, filed December 23, 2013, which claims benefit of provisional applications 61/787026, filed March 15, 2013, and 61/745674, filed December 24, 2012.

Specification
The disclosure is objected to because of the following informalities:  the use of trademarks has been noted in the specification, i.e. at least paragraph 0116 (of the application publication).  The term should be accompanied by the generic terminology; furthermore, the SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 77 recites the polypeptide comprises the mutation T128N; however, this substitution does not appear to be disclosed in the specification.  

Claim Objections
Claims 51, 73-79 are objected to because of the following informalities:  in claims 51, 73, “the polypeptide” should be amended to recite “the variant Factor VII polypeptide” so that the claim language is consistent throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 77 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 77 is newly introduced and is drawn to the isolated variant Factor VII polypeptide of claim 76, wherein the polypeptide comprises the mutation T128N.  The instant specification does not appear to have express support for the mutation T128N.  In the remarks of February 21, 2022, Applicants assert that the specification paragraph 0065 incorporates by reference U.S. patent 7371543 discloses T128N.  The specification in this paragraph appears to disclose support for the substitutions P10Q, K32E, R36E, A34E, T106N, and V253N and disclose that the Factor VII variant comprises only these six alterations.  The specification discloses that more details of these variants are found in WO 200158935 to Maxygen, and U.S. Pat. No. 7371543, to Pedersen et al., both of which are incorporated by reference herein in their entireties.  Therefore, there does not appear to be support for the other mutations in U.S. Pat. No. 7371543 beyond P10Q, K32E, R36E, A34E, T106N, and V253N in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 80 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 80 is a method of preparing the isolated variant Factor VII polypeptide of claim 73.  Claim 80 appears to recite additional mutations that are not recited in the mutations recited in claim 73 (see step 1 of claim 80 which further recites mutations that result in procoagulant activity independent of tissue factor).  Further correction and/or clarification is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 51-61, 73-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-18 of U.S. Patent No. 10717970 (’970).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘970 patent claims are drawn to an isolated variant Factor VII polypeptide comprising N-linked glycan sites at amino acid residues 145 and 322, mutations in the Gla domain, and has a ratio of moles of conjugated sialic acid to moles of N-linked glycan between 0 and 1.0, methods of preparing said isolated variant Factor VII polypeptide, and methods for treating a disease or disorder wherein blood clot formation is desirable comprising administering to a mammal in need thereof said isolated variant Factor VII polypeptide.  The instant claims (i.e. claim 52) and claims 4-5 of the ‘970 patent both recite at least the same mutation(s) selected from P10Q and K32E.

Claims 60-61, 82-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10273466 (’466) in view of Bolt et al. (US 20080058255; IDS 06.09.20).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘466 patent claims are drawn to a method for treating a disease or disorder wherein blood clot formation is desirable comprising administering to a mammal (patient) in need thereof, an effective amount of a Factor VII polypeptide comprising the N-linked glycan sites at amino acid residues 145 and 322, and has a ratio of moles of conjugated sialic acid to moles of N-linked glycan of less than 1.0.  The .

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656